DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's amendment filed on 24 August 2021.  Applicant’s amendment on 24 August 2021 amended Claims 1, 4-6, 9-11, 14, 15, 20, 21, 24, and 25.  Currently Claims 1-7, 9-11, 14, 15, 18-21, 24, 25, 39 and 40 are pending and have been examined.  Claims 8, 12, 13, 16, 17, 22, 23, and 26-38 were previously canceled.  The 101 rejection was withdrawn in the Office Action filed 1 June 2020.

Continued Examination

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 August 2021 has been entered.

Response to Arguments

Applicant's arguments filed 24 August 2021 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.
	
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-11, and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rygielski-Chris, Wang-JyunCheng, Yen-David, 2002, Data mining techniques for customer relationship management, Technology in Society, pp 483-502 (hereafter Rygielski),  in view of Publicover et al. (U.S. Patent Publication 2016/0253710 A1) (hereafter Publicover).

	Referring to Claim 1, Lanxner teaches a system to model eCommerce sales, the system comprising:

trend identifier circuitry to compute trend data, the trend data to include commerce metric difference values corresponding to product sales, the commerce metric difference values based on first commerce metrics scraped at a first time and second commerce metrics scraped at a second time (see; pg. 487, sec. 2.3 of Rygielski teaches using data mining (i.e. scraping) to collect data to be used for predictive modeling to, pg. 497, sec. 5.1.3 determine 

splitter circuitry to split the commerce metric difference values into (a) a first trend dataset of the commerce metric difference values corresponding to a first dataset of eCommerce cooperators, in which the eCommerce cooperators have provided to the system sales data associated with the products, and (b) a second trend dataset of the commerce metric difference values corresponding to a second dataset of eCommerce non-cooperators, in which the eCommerce non-cooperators have declined providing to the system sales data associated with the products (see; pg. 487, sec. 2.3 of Rygielski teaches using data mining to collected and then the data is used to with predictive modeling, pg. 488, par. 3 that is used to determine trends including, sec. 5.2.2 trends from scoring the individual sales of customers utilizing information that was authorized by users, and pg. 495, sec. 4.2 par 1-2, a second category that estimates data when customers do not authorize the use of customer data for privacy reasons (i.e. non-cooperators), includes pg. 495, par. 3 online sales data (i.e. ecommerce)).

machine learning engine circuitry to estimate eCommerce non-cooperators sales based on the second trend dataset (see; pg. 497 of Ryielski teaches using neural network (i.e machine learning) to, pg. 495, sec. 4.2 par 1-2 a second category that estimates data when customers do not authorize the use of customer data for privacy reasons (i.e. non-cooperators), sec. 5.2.2 trends from scoring, includes pg. 495, par. 3 online sales data (i.e. ecommerce)).

sales allocator circuitry to estimate sales missing from collected sales data, the estimate of missing sales based on the estimated eCommerce non-cooperators sales (see; pg. 497 of Ryielski teaches using neural network (i.e. machine learning) to, pg. 495, sec. 4.2 par 1-2 a second category that estimates data when customers do not authorize the use of customer data for privacy reasons (i.e. non-cooperators), sec. 5.2.2 trends from scoring, that also pg. 488, sec. 

Ryielski does not explicitly disclose the following limitations, however,

Publicover teaches processing logic circuitry (see; par. [0529] of Publicover teaches processing logic circuitry to perform, Abstract; collecting and analysis of collected information in order to provide solutions (i.e. analysis) to provide specific content determined from, par. [0004] sales).

The Examiner notes that Ryielski teaches data mining techniques for customer relationship management. Specifically, Ryielskir teaches data mining that is then used to analyze the data customer sales data and is based on data that is authorized or estimating data when authorization is not provided and it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Publicover provides targeted content based on a user’s moral values based on profile data as well as other multiple sources and as it is comparable in certain respects to Ryielski which data mining that is then used to analyze the data customer sales data and is based on data that is authorized or estimating data when authorization and it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ryielski discloses dynamic re-pricing of items on electronic marketplaces and or online stores.  However, Ryielski fails to disclose processing logic circuitry.

Publicover discloses processing logic circuitry.

It would be obvious to one of ordinary skill in the art to include in the sales analysis (system/method/apparatus) of Ryielski processing logic circuitry as taught by Publicover since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  


	Referring to Claim 2, see discussion of claim 1 above, while Ryielski in view of Publicover teaches the system above, Lanxner further discloses a system having the limitations of:

Machine learning engine circuitry to: (see; pg. 497 of Ryielski teaches using neural network (i.e. machine learning)).

train a model using the first trend dataset corresponding to commerce commerce metric difference values of eCommerce cooperators (see; pg. 496, sec. 5.1 – 497, using a neural network (i.e. continually learning and training model, including pg. 499, sec. 6.7, par. 3 of a neural network to estimate using, a category of data that estimates data, sec. 5.2.2 including trends using online sales data (i.e. ecommerce)).)

pass the second trend dataset cooresponding commerce metric difference values of eCommerce non-cooperators through the model to estimate the eCommerce non-cooperators sales (see; pg. 499, sec. 6.7, par. 3 of Ryielski teaches a neural network to estimate using, a second category of data that estimates data, sec. 5.2.2 including trends that when customers do not authorize the use of customer data for privacy reasons (i.e. non-cooperators), includes pg. 495, par. 3 online sales data (i.e. ecommerce)).


	Referring to Claim 3, see discussion of claim 2 above, while Ryielski in view of Publicover teaches the system above, Lanxner further discloses a system having the limitations of:

including a contribution probability index calculator to calculate product contribution probability indices corresponding to the products for (a) the eCommerce cooperators and the product contribution probability indices based on the model (see; pg. 497, sec. 5.2.2 – pg. 498 of Ryielski teaches determining using probability modeling to determine influence (i.e. contribution), pg. 497, sec. 5.1.3 determine a trend based on probability modeling (i.e. metric), where a pg. 497-498, sec. 5.2.2 scoring the individual sales of customers utilizing information that was authorized by users, and pg. 495, sec. 4.2 par 1-2, a second category that estimates data when customers do not authorize the use of customer data for privacy reasons). 


	Referring to Claim 4, see discussion of claim 3 above, while Ryielski in view of Publicover teaches the system above, Lanxner further discloses a system having the limitations of:

the sales allocator circuitry is to estimate the sales missing from the collected sales data based on the eCommerce non-cooperators 9Abstract: of Ryielski teaches hidden predictive data, includes pg. 495, par. 3 online sales data (i.e. ecommerce), that analyzes pg. 495, sec. 4.2 par 1-2 a second category that estimates data when customers do not authorize the use of customer data for privacy reasons (i.e. non-cooperators), sec. 5.2.2 trends from scoring, includes pg. 495, par. 3 online sales data (i.e. ecommerce)).


	Referring to Claim 9, see discussion of claim 1 above, while Ryielski in view of Publicover teaches the system above, Ryielski does not explicitly disclose a system having the limitations of, however,

Publicover teaches including a panel gap analyzer to identify a statistical gap in a panel composition for a first one of the products by computing a difference of a first ratio of a first number of sales of the first one of the products to a panel and a second number of sales of all of the products to the panel, and a second ratio of a third number of sales of the first one of the products recorded by eCommerce cooperators and a fourth number of sales of all of the products to the eCommerce cooperators (see; par. [0332] of Publicover teaches based on statistics of a group with known characteristics from profile data a difference in another group where certain characteristics are unknown, but second groups likelihood to make a purchase based on a different statistical value).

The Examiner notes that Ryielski teaches data mining techniques for customer relationship management. Specifically, Ryielskir teaches data mining that is then used to analyze the data customer sales data and is based on data that is authorized or estimating data when authorization is not provided and it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Publicover provides targeted content based on a user’s moral values based on profile data as well as other multiple sources and as it is comparable in certain respects to Ryielski which data mining that is then used to analyze the data customer sales data and is based on data that is authorized or estimating data when authorization and it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ryielski discloses dynamic re-pricing of items on electronic marketplaces and or online stores.  However, Ryielski fails to disclose including a panel gap analyzer to identify a statistical gap in a panel composition for a first one of the products by computing a difference of a first ratio of a first number of sales of the first one of the products to a panel and a second number of sales of all of the products to the panel, and a second ratio of a third number of sales of the first one of the products recorded by eCommerce cooperators and a fourth number of sales of all of the products to the eCommerce cooperators.

Publicover discloses including a panel gap analyzer to identify a statistical gap in a panel composition for a first one of the products by computing a difference of a first ratio of a first number of sales of the first one of the products to a panel and a second number of sales of all of 

It would be obvious to one of ordinary skill in the art to include in the sales analysis (system/method/apparatus) of Ryielski including a panel gap analyzer to identify a statistical gap in a panel composition for a first one of the products by computing a difference of a first ratio of a first number of sales of the first one of the products to a panel and a second number of sales of all of the products to the panel, and a second ratio of a third number of sales of the first one of the products recorded by eCommerce cooperators and a fourth number of sales of all of the products to the eCommerce cooperators as taught by Publicover since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ryielski and Publicover teach the analysis of sales data in order to make decisions and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 10, see discussion of claim 9 above, while Ryielski in view of Publicover teaches the system above, Ryielski does not explicitly disclose a system having the limitations of, however,

Publicover teaches the statistical gap is a first statistical gap in the panel composition for, and the panel gap analyzer is to: (see; par. [0332] of Publicover teaches an example of a probability of buying from a first group with more known characteristics), and
identify a second statistical gap in the panel composition for a second one of the products (see; par. [0332] of Publicover teaches identifying a second group and probability of purchase even though some characteristics are not known about the group, but similar), and
combine the first statistical gap and the second statistical gap to identify a third statistical gap in the panel composition related to at least one of a strata, or a consumer class (see; par. [0333] of Publicover teaches an example of taking statistical information from a second groups and determining which groups would be similar).

The Examiner notes that Ryielski teaches data mining techniques for customer relationship management. Specifically, Ryielskir teaches data mining that is then used to analyze the data customer sales data and is based on data that is authorized or estimating data when authorization is not provided and it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Publicover provides targeted content based on a user’s moral values based on profile data as well as other multiple sources and as it is comparable in certain respects to Ryielski which data mining that is then used to analyze the data customer sales data and is based on data that is authorized or estimating data when authorization and it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ryielski discloses dynamic re-pricing of items on electronic marketplaces and or online stores.  However, Ryielski fails to disclose the statistical gap is a first statistical gap in the panel composition for, and the panel gap analyzer is to, identify a second statistical gap in the panel composition for a second one of the products, and combine the first statistical gap and the second statistical gap to identify a third statistical gap in the panel composition related to at least one of a strata, or a consumer class.

Publicover discloses the statistical gap is a first statistical gap in the panel composition for, and the panel gap analyzer is to, identify a second statistical gap in the panel composition for a second one of the products, and combine the first statistical gap and the second statistical gap to identify a third statistical gap in the panel composition related to at least one of a strata, or a consumer class.

It would be obvious to one of ordinary skill in the art to include in the sales analysis (system/method/apparatus) of Ryielski the statistical gap is a first statistical gap in the panel composition for, and the panel gap analyzer is to, identify a second statistical gap in the panel 


Referring to Claim 11, Ryielski in view of Publicover teaches a system to model e-commerce.  Claim 11 recites the same or similar limitations as those addressed above in claim 1, Claim 11 is therefore rejected for the same reasons as set forth above in claim 1.
	
Referring to Claim 18, see discussion of claim 11 above, while Ryielski in view of Publicover teaches the method above Claim 18 recites the same or similar limitations as those addressed above in claim 9, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 9.

	Referring to Claim 19, see discussion of claim 11 above, while Ryielski in view of Publicover teaches the method above Claim 19 recites the same or similar limitations as those addressed above in claim 10, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 10.

	Referring to Claim 20, Ryielski in view of Publicover teaches a non-transitory computer-readable storage medium.  Claim 20 recites the same or similar limitations as those 

	Referring to Claim 21, see discussion of claim 20 above, while Ryielski in view of Publicover teaches a non-transitory computer-readable storage medium above Claim 20 recites the same or similar limitations as those addressed above in claim 2, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 2.


Claims 5-7, 14, 15, 24, 25, 39, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rygielski-Chris, Wang-JyunCheng, Yen-David, 2002, Data mining techniques for customer relationship management, Technology in Society, pp 483-502 (hereafter Rygielski) in view of Publicover et al. (U.S. Patent Publication 2016/0253710 A1) (hereafter Publicover) in further view of Dandekar et al. (U.S. Patent Publication 2014/0207560 A1) (hereafter Dandekar).

	Referring to Claim 5, see discussion of claim 1 above, while Ryielski in view of Publicover teaches the system above, Ryielski in view of Publicover does not explicitly disclose a system having the limitations of, however,

Dandekar teaches form a first set of consumer sentiments from first consumer comments about the products, the first commerce metrics including the first consumer comments (see; par. [0043] of Dandekar teaches the measurement of sentiment having a measurable impact, par. [0067]-[0068] as part of measuring user interactions regarding products where the, par. [0074] a measurement is generated), and
form a second set of consumer sentiments from second consumer comments about the products, the second commerce metrics including the second consumer comments, the commerce metric difference values including differences between the first set of consumer sentiments and the second set of consumer sentiments (see; par. [0074] of Dandekar teaches the metric of influence that is provided from real time measurement of the sentiment of gathered from comments about products, par. [0015]-[0016] this information is used to competitive strategies regarding products).

The Examiner notes that Ryielski teaches data mining techniques for customer relationship management. Specifically, Ryielskir teaches data mining that is then used to analyze the data customer sales data and is based on data that is authorized or estimating data when authorization is not provided and it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Publicover provides targeted content based on a user’s moral values based on profile data as well as other multiple sources and as it is comparable in certain respects to Ryielski which data mining that is then used to analyze the data customer sales data and is based on data that is authorized or estimating data when authorization and it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.   Additionally, Dandekar derive product level competitive insights in real time using social media analytics and as it is comparable in certain respects to Ryielski and Publicover which data mining that is then used to analyze the data customer sales data and is based on data that is authorized or estimating data when authorization and it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ryielski and Publicover discloses dynamic re-pricing of items on electronic marketplaces and or online stores.  However, Ryielski and Publicover fails to disclose form a first set of consumer sentiments from first consumer comments about the products, the first commerce metrics including the first consumer comments, and form a second set of consumer sentiments from second consumer comments about the products, the second commerce metrics including the second consumer comments, the commerce metric difference values including differences between the first set of consumer sentiments and the second set of consumer sentiments.

Dandekar discloses form a first set of consumer sentiments from first consumer comments about the products, the first commerce metrics including the first consumer comments, and form a second set of consumer sentiments from second consumer comments about the products, the second commerce metrics including the second consumer comments, the commerce metric differences including differences between the first set of consumer sentiments and the second set of consumer sentiments.

It would be obvious to one of ordinary skill in the art to include in the sales analysis (system/method/apparatus) of Ryielski and Publicover form a first set of consumer sentiments from first consumer comments about the products, the first commerce metrics including the first consumer comments, and form a second set of consumer sentiments from second consumer comments about the products, the second commerce metrics including the second consumer comments, the commerce metric differences including differences between the first set of consumer sentiments and the second set of consumer sentiments as taught by Dandekar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ryielski, Publicover and Dandekar teach the analysis of sales data in order to make decisions and they do not contradict or diminish the other alone or when combined.


Referring to Claim 6, see discussion of claim 1 above, while Ryielski in view of Publicover teaches the system above, Ryielski in view of Publicover does not explicitly disclose a system having the limitations of, however, 

Dandekar teaches the first commerce metrics include first ratings metric for the product and first traffic metrics for the products, the second commerce metrics include second ratings metrics for the products and second traffic metrics for the products, and the commerce metric difference values include (a) differences between the first ratings metrics and the second rating metrics, and (b) differences between the first traffic metrics and the second traffic metrics (see; par. [0018] the measuring of multiple commerce metrics in the form features, capabilities, performance metric (i.e. first and second metrics), and par. [0040] a measurement of traffic related to products, par. [0015]-[0016] which is used to compute product comparison in order to comparative strategies for products, including par. [0017] multiple sets of comparative insights vs. different products and also taking into account real time par. [0074] a metric of influence (i.e. traffic)).

The Examiner notes that Ryielski teaches data mining techniques for customer relationship management. Specifically, Ryielskir teaches data mining that is then used to analyze the data customer sales data and is based on data that is authorized or estimating data when authorization is not provided and it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Publicover provides targeted content based on a user’s moral values based on profile data as well as other multiple sources and as it is comparable in certain respects to Ryielski which data mining that is then used to analyze the data customer sales data and is based on data that is authorized or estimating data when authorization and it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.   Additionally, Dandekar derive product level competitive insights in real time using social media analytics and as it is comparable in certain respects to Ryielski and Publicover which data mining that is then used to analyze the data customer sales data and is based on data that is authorized or estimating data when authorization and it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ryielski and Publicover discloses dynamic re-pricing of items on electronic marketplaces and or online stores.  However, Ryielski and Publicover fails to disclose the first commerce metrics include first ratings metric for the product and first traffic metrics for the products, the second commerce metrics include second ratings metrics for the products and second traffic metrics for the products, and the commerce metric difference values include (a) differences between the first ratings metrics and the second rating metrics, and (b) differences between the first traffic metrics and the second traffic metrics.

Dandekar discloses the first commerce metrics include first ratings metric for the product and first traffic metrics for the products, the second commerce metrics include second ratings metrics for the products and second traffic metrics for the products, and the commerce metric difference values include (a) differences between the first ratings metrics and the second rating metrics, and (b) differences between the first traffic metrics and the second traffic metrics.

It would be obvious to one of ordinary skill in the art to include in the sales analysis (system/method/apparatus) of Ryielski and Publicover the first commerce metrics include first ratings metric for the product and first traffic metrics for the products, the second commerce metrics include second ratings metrics for the products and second traffic metrics for the products, and the commerce metric difference values include (a) differences between the first ratings metrics and the second rating metrics, and (b) differences between the first traffic metrics and the second traffic metrics as taught by Dandekar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ryielski, Publicover and Dandekar teach the analysis of sales data in order to make decisions and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 7, see discussion of claim 6 above, while Ryielski in view of Publicover in further view of Dandekar teaches the system above, Ryielski in view of Publicover does not explicitly disclose a system having the limitations of, however,

Dandekar teaches the first traffic metrics are based on a number of first consumer feedback instances for the products summed with a number of first consumer comments about the products, and wherein the second traffic metrics are based on a number of second consumer feedback instance for the products summed with a number of second consumer comments about the products (see; par. [0038] of Dandekar teaches measuring in near real 

The Examiner notes that Ryielski teaches data mining techniques for customer relationship management. Specifically, Ryielskir teaches data mining that is then used to analyze the data customer sales data and is based on data that is authorized or estimating data when authorization is not provided and it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Publicover provides targeted content based on a user’s moral values based on profile data as well as other multiple sources and as it is comparable in certain respects to Ryielski which data mining that is then used to analyze the data customer sales data and is based on data that is authorized or estimating data when authorization and it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.   Additionally, Dandekar derive product level competitive insights in real time using social media analytics and as it is comparable in certain respects to Ryielski and Publicover which data mining that is then used to analyze the data customer sales data and is based on data that is authorized or estimating data when authorization and it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ryielski and Publicover discloses dynamic re-pricing of items on electronic marketplaces and or online stores.  However, Ryielski and Publicover fails to disclose the first traffic metrics are based on a number of first consumer feedback instances for the products summed with a number of first consumer comments about the products, and wherein the second traffic metrics are based on a number of second consumer feedback instance for the products summed with a number of second consumer comments about the products.

Dandekar discloses the first traffic metrics are based on a number of first consumer feedback instances for the products summed with a number of first consumer comments about the products, and wherein the second traffic metrics are based on a number of second consumer 

It would be obvious to one of ordinary skill in the art to include in the sales analysis (system/method/apparatus) of Ryielski and Publicover the first traffic metrics are based on a number of first consumer feedback instances for the products summed with a number of first consumer comments about the products, and wherein the second traffic metrics are based on a number of second consumer feedback instance for the products summed with a number of second consumer comments about the products as taught by Dandekar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ryielski, Publicover and Dandekar teach the analysis of sales data in order to make decisions and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 14, see discussion of claim 11 above, while Ryielski in view of Publicover teaches the method above Claim 14 recites the same or similar limitations as those addressed above in claim 5, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 5

Referring to Claim 15, see discussion of claim 11 above, while Ryielski in view of Publicover teaches the method above Claim 15 recites the same or similar limitations as those addressed above in claim 6, Claim 15 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 24, see discussion of claim 20 above, while Ryielski in view of Publicover teaches a non-transitory computer-readable storage medium above Claim 24 recites 

	Referring to Claim 25, see discussion of claim 20 above, while Ryielski in view of Publicover teaches a non-transitory computer-readable storage medium above Claim 25 recites the same or similar limitations as those addressed above in claim 6, Claim 25 is therefore rejected for the same or similar limitations as set forth above in claim 6.

Referring to Claim 39, see discussion of claim 15 above, while Ryielski in view of Publicover in further view of Dandekar teaches the system above Claim 39 recites the same or similar limitations as those addressed above in claim 7, Claim 39 is therefore rejected for the same or similar limitations as set forth above in claim 7.	

Referring to Claim 40, see discussion of claim 25 above, while Ryielski in view of Publicover in further view of Dandekar teaches the computer readable storage medium above Claim 40 recites the same or similar limitations as those addressed above in claim 7, Claim 40 is therefore rejected for the same or similar limitations as set forth above in claim 7.	

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maskatia et al. (U.S. Patent Publication 2014/0081449 A1) discloses a system and method for redemption of credits in a variable value transaction.
Lavu et al. (U.S. Patent Publication 2013/0080223 A1) discloses system and method for management of credit subscription.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623